Citation Nr: 1431959	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an increased rating, greater than 20 percent for post-traumatic peripheral neuropathy manifest by sensory deficit and paresthesia of the volar surface of the right forearm.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1985 to November 1986.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied claims for service connection and an increased rating.  The Veteran appealed the denials in this decision, and the matter came before the Board.  In January 2011 the Board remanded these matters with orders for additional development, and the issues are now again before the Board.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeals.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeals.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA Treatment Records

In August 2013 VA received a statement from the Veteran indicating that he had recently undergone treatment of one or more of his currently service-connected disabilities, as well as treatment from a psychiatrist.  VA has a duty to assist a veteran in the development of a claim, and to that end must make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010).

The Veteran's claims relate to evaluation of a currently service-connected disability (post-traumatic peripheral neuropathy), and entitlement to service connection for a disability with psychiatric manifestations (TBI).  Accordingly, VA has a duty to acquire the records identified by the Veteran as these records may be relevant to the immediate appeals.

TDIU

In his August 2013 statement to VA, the Veteran stated that he was seeking to "support his claim of unemployability."  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of any claim for an increased rating.  Here, as a claim for an increased rating for post-traumatic peripheral neuropathy is before the Board, so too is the matter of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that the RO should conduct appropriate development including obtaining a work history from the Veteran in support of his claim for TDIU.

Stegall Compliance

In its January 2011 the Board remanded the issues of service connection for TBI and an increased rating for post-traumatic peripheral neuropathy with orders for additional development, including retrieval of VA and private treatment records from specified date-ranges, provision of VA examinations, association of Social Security Administration records, and procurement of specific service personnel records.  Since that time, the ordered development was conducted, with the exception of association of the Veteran's vocational rehabilitation folder.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records referable to mental health and neuropathy, to include those of August 2013 from the VA Medical Center at Poplar Bluff, Missouri.

2.  Associate the Veteran's vocational rehabilitation folder with his claims file.

3.  Send the Veteran proper notice regarding the substantiation of his claim for TDIU, to include all appropriate forms and information inquiries needed to fully develop his claim.

4.  After completing all indicated development, adjudicate the claims for service connection TBI, as well as an increased rating for post-traumatic peripheral neuropathy to include entitlement to TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



